DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/18/2021 canceling claims 5 and 15 and amending claims 1 and 11. Claims 1 – 4, 6 – 14 and 16 – 20 are examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flow area” recited in claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 14 is objected to because of the following informalities:  in line 1 change “claim 14” to - - claim 13 - - for proper clarity and antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1 there is no support for the limitation “wherein the inboard and outboard walls and the plurality of vanes are configured such that a flow area through 
Referring to the annotated figures below with first expanded portion of applicant fig. 2, a cross section of flow area of the bleed slot depends on the distance d1 between the inboard and outboard walls and also depends on the distance d2 between the turning vanes 94.  
It is also noted that applicant bleed slot appears to converge somewhat at the inlet as shown below compared to the inlet of similar bleed slot of Pub. No US 20180355877 that does not converge. This convergence appears to point away from a flow area not decreasing or increasing monotonically as claimed.  See figures below with second expanded portion of applicant fig. 2.

    PNG
    media_image1.png
    159
    194
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    486
    363
    media_image2.png
    Greyscale
[AltContent: textbox (inboard wall 86)][AltContent: arrow][AltContent: arrow][AltContent: textbox (examiner interpretation of schematic of a cross section of applicant bleed slot 54 )][AltContent: textbox (d1)][AltContent: textbox (d2)][AltContent: textbox (d1)][AltContent: textbox (d2)][AltContent: roundedrect][AltContent: arrow][AltContent: arrow][AltContent: textbox (first expanded portion of Applicant Fig. 2:)]

    PNG
    media_image5.png
    451
    334
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    27
    201
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    467
    362
    media_image7.png
    Greyscale
[AltContent: textbox (no converging portion)][AltContent: arrow][AltContent: textbox (Second expanded portion of Applicant Fig. 2)]
There is no additional discussion in Applicant specification of flow area.  Therefore the instant limitations are considered new matter.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 9 – 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2012/0275912 A1 (Moniz ‘912) in view of US Patent 3632223 (Hampton).
As to claim 1, Moniz ‘912 discloses (fig. 4; and fig. 5 below) a compressor bleed slot apparatus 240, comprising: an annular compressor casing 20; a stator vane row but does not explicitly teach a plurality of turning vanes disposed in the bleed slot, and the turning vanes are configured to reduce a tangential velocity of an airflow through the bleed slot, wherein the inboard and outboard walls and the plurality of vanes are configured such that a flow area through the bleed slot does not decrease in the downstream direction.

    PNG
    media_image11.png
    552
    787
    media_image11.png
    Greyscale
[AltContent: textbox (outlet)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inboard wall)][AltContent: arrow][AltContent: textbox (outboard wall)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (extended diffuser)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arc]
Hampton teaches (fig. 2 below) a compressor bleed slot apparatus 41 wherein the bleed slot is bounded by inboard C and outboard D walls defined within the compressor casing and a plurality of turning vanes 42 disposed in the bleed slot, and the turning vanes 42 are configured to reduce a tangential velocity of an airflow through the bleed slot (compressor blades 224 are rotating into or out of the page through stages of compressor blades extending from rotor 22 in fig. 1; circumferential direction of compressed airflow into page entering bleed slot 41 near 26 in fig. 1 will be reduced because the circumferential flow will be blocked by turning vanes 42 when entering bleed passage 41), wherein the inboard and outboard walls and the plurality of vanes are configured such that a flow area through the bleed slot does not decrease in the downstream direction (col. 1, ll. 35-38; col. 2, ll. 51-55; claim 5).

    PNG
    media_image13.png
    593
    908
    media_image13.png
    Greyscale
[AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (G)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the bleed slot of Moniz ‘912 with a plurality of turning vanes disposed in the bleed slot, the turning vanes are configured to reduce a tangential velocity of an airflow through the bleed slot as taught by Hampton; and to configure the inboard and outboard walls and the plurality of vanes such that a flow area through the bleed slot of Moniz ‘912 does not decrease in the downstream direction as taught by Hampton in order to facilitate minimize energy losses when compressed air traverses the bleed slot of Moniz ‘912 to the point of utilization plenum 242 and other portions of the aircraft (see Moniz ‘912 par. [0004]) (Hampton col. 1, ll. 35-38; col. 2, ll. 51-55; claim 5).
As to claim 11, Moniz ‘912 discloses a gas turbine engine apparatus (par. [0016], top), comprising: an compressor 10, a combustor (par. [0002], top), and a turbine (par. [0002], top) arranged in a serial flow relationship (par. [0002], top), wherein the but does not explicitly teach a plurality of turning vanes disposed in the bleed slot, the turning vanes configured to reduce a tangential velocity of an airflow through the bleed slot, wherein the inboard and outboard walls and the plurality of vanes are configured such that a flow area through the bleed slot monotonically increases in the downstream direction
Hampton teaches (fig. 2 above) a compressor bleed slot apparatus 41 wherein the bleed slot is bounded by inboard C and outboard D walls defined within the compressor casing and a plurality of turning vanes 42 disposed in the bleed slot, and the turning vanes 42 configured to reduce a tangential velocity of an airflow through the bleed slot (compressor blades 224 are rotating into or out of the page through stages of compressor blades extending from rotor 22 in fig. 1; circumferential direction of compressed airflow into page entering bleed slot 41 near 26 in fig. 1 will be reduced because the circumferential flow will be blocked by turning vanes 42 when entering bleed passage 41), wherein the inboard and outboard walls and the plurality of vanes are configured such that a flow area through the bleed slot monotonically increases in the downstream direction (col. 1, ll. 35-38; col. 2, ll. 51-55; claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the bleed slot of Moniz ‘912 with a plurality of turning vanes disposed in the bleed slot, the turning vanes are configured to reduce a tangential velocity of an airflow through the bleed slot as taught by Hampton; and to configure the inboard and outboard walls and the plurality of vanes such that a flow area through the bleed slot of Moniz ‘912 monotonically increases in the downstream direction as taught by Hampton in order to facilitate minimize energy losses when compressed air traverses the bleed slot of Moniz ‘912 to the point of utilization plenum 242 and other portions of the aircraft (see Moniz ‘912 par. [0004]) (Hampton col. 1, ll. 35-38; col. 2, ll. 51-55; claim 5).
As to claims 2 and 12, Moniz ‘912 in view of Hampton teach the current invention as claimed and discussed above.   Hampton further teaches (fig. 2 above) the turning vanes 42 interconnect the inboard and outboard walls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the turning vanes of Moniz ‘912 in view Hampton to interconnect the inboard and outboard walls in as taught by Hampton in order to facilitate providing structural support to the bleed slot of Moniz ‘912 in view Hampton and a walls creating flow area of the passage that increases in cross-sectional area along its length (Hampton col. 1, ll. 35-38; col. 2, ll. 51-55; claim 5).
As to claims 3 and 13, Moniz ‘912 in view of Hampton teach the current invention as claimed and discussed above.   Moniz ‘912 further teaches (fig. 5 above) an extended diffuser (see annotation in fig. 5 above) having divergent walls positioned downstream of the bleed slot.
As to claims 9 and 19, Moniz ‘912 in view of Hampton teach the current invention as claimed and discussed above including slot axis of Moniz ‘912 in fig. 5 above, Moniz ‘912 further discloses the slot axis is disposed at an angle to the centerline axis (see arc between dashed and solid line in fig. 5 above) but does not explicitly teach the slot axis is disposed at an angle of about 30[Symbol font/0xB0] to about 65[Symbol font/0xB0] relative to the centerline axis.   
Hampton further teaches that there is a relationship between the variable the angle between a slot axis and centerline axis and results corresponding to the variable wherein the angle of the slot axis corresponds with an inlet angle of the axis or lip angle.  For example a bleed slot with a low angle minimizes pressure losses of the flow being bled from the compressor.  However if the angle is too low the flow will not enter the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the workable range of slot axis angle through a process of routine optimization (MPEP 2144.05 II. B.).
As to claims 10 and 20, Moniz ‘912 in view of Hampton teach the current invention as claimed and discussed above including slot axis of Moniz ‘912 in fig. 5 above, Moniz ‘912 further discloses the compressor casing includes forward and aft sections connected to each other at a bolted joint which is disposed axially downstream of the bleed slot (see bolted joint just below and forward of “242” in fig. 4 wherein the portion of casing 20 forward of the bolted joint in a forward section of the compressor and a portion of the compressor aft the joint is an aft portion of the compressor.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moniz ‘912 in view Hampton as applied to claims 1 and 11, respectively, above, and further in view of Pub. No.: US 2018/0119619 A1 (Watson) as evidenced by Pub. No.: US 2009/0317244 A1 (Howe).
As to claims 6 and 16, Moniz ‘912 in view of Hampton teach the current invention as claimed and discussed above.  Moniz ‘912 further discloses the inlet (at 240 in fig. 4) of the bleed slot 240 is positioned axially downstream of the stator vane row 224 (see fig. 4), but does not explicitly teach the turning vanes and the stator vanes are circumferentially clocked relative to each other such that, in a predetermined operating condition, wakes discharged from the stator vanes will pass between the turning vanes.
Watson teaches a compressor bleed slot apparatus 136 comprising a compressor 14 casing a vane row 124 and a bleed slot 136 passing through the compressor casing 125 (see fig. 2) wherein the inlet (just aft of arrow of “138” in fig. 2) of the bleed slot is positioned axially downstream of the stator vane row 124 and further teaches the inlet 138 of bleed slots 136 and the stator vanes 130 are circumferentially clocked relative to each other such that, in a predetermined operating condition (configuration of bleed slots are designed to provide a certain amount of air flow (par. [0025]) for operating conditions (par. [0006], bottom)), airflow discharged from the stator vanes will pass into the inlet of the bleed slot (bleed slots 136 are positioned on the compressor casing 125 proximate the trailing edge of the stator vane such that the bleed slot 136 is aligned with the airflow exiting the trailing edge (par. [0038]) and this airflow from the trailing edge is high pressure air flow (par. [0028])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the structure Moniz ‘912 in view Hampton such that the inlet of the bleed slots and the stator vanes are circumferentially clocked relative to each other such that, in a predetermined operating condition, airflow discharged from the stator vane trailing edge will pass into the inlet of the bleed slot in order to facilitate improved flow efficiency with less pressure losses (Watson par. [0003], bottom).  Moniz in view Hampton and Watson teach the current invention however it has not been discussed so far that the inlet of the bleed slots comprise turning vanes, air discharged from the trailing edge of the stator vanes includes wakes, and the air passing into the inlet passes between the turning vanes.
Hampton further teaches that the turning vanes 42 provided to Moniz ‘912 in the claims 1 and 11 analyses above are located at the inlet 39 to bleed slot 41 and therefore the air passing into the inlet of the bleed slot of Moniz ‘912 in view Hampton and Watson passes between the turning vanes; and Howe teaches the high pressure areas of airflow exiting the trailing edge of stator vane are in the wake region (par. [0028], bottom).
The phrase “air discharged from the trailing edge of stator vanes will pass between the turning vanes” is interpreted as intended use.  Because the bleed slot inlets of Moniz ‘912 in view Hampton and Watson are positioned to correspond to high pressure air at the trailing edge of the stator vane and also because the wake portion corresponds to high pressure air at the trailing edge as taught by Howe the wake region will enter the inlet. The wake will pass between the turning vanes because the turning vanes form the inlet to the bleed slot and taught by Hampton above.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moniz ‘912 in view Hampton as applied to claims 1 and 11, respectively, above, and further in view of Pub. No.: US 2007/0137175 A1 (Moniz ‘175).
As to claims 7 and 17, Moniz ‘912 in view of Hampton teach the current invention as claimed and discussed above including turning vane 42 taught by Hampton, but do not explicitly teach he turning vanes is an airfoil-shaped body including opposed concave and convex side walls extending between a leading edge and a trailing edge.
However Moniz ‘175 teaches (fig. 2) each of turning vanes 64 is an airfoil-shaped body (see airfoil shape in fig. 2) including opposed concave and convex side walls extending between a leading edge (below “64” in fig. 2) and a trailing edge (above “64” in fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the turning vanes of Moniz ‘912 in view Hampton with an airfoil-shaped body including opposed concave and convex side walls extending between a leading edge and a trailing edge in order to facilitate reducing swirl thereby facilitating efficient flow through bleed slot (Moniz ‘175 pars. [0057] and [0058]).
As to claims 8 and 18, Moniz ‘912 in view of Hampton teach the current invention as claimed and discussed above including turning vane 42 taught by Hampton, but do not explicitly teach the turning vanes are configured to turn airflow through an angle of approximately 15 degrees to approximately 30 degrees.
Moniz ‘175 teaches that it was known in the art that turning the incoming extracted bleed airflow so that the airflow is smoothly redirected to outward towards to its destination results in benefits regarding aerodynamic efficiency (par. [0057]).  More specifically if the airflow is deflected as too less of an angle be a loss of aerodynamic efficiency (par. [0047]) and if the airflow is turned too much it will not be directed to its destination (in the case of Moniz ‘175 the destination being slot 68).  Therefore, the angle of which the airflow is turned is recognized as a result-effective variable, i.e. a In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).
Therefore, since the general conditions of the claim, i.e. turning the extracted airflow at an angle was disclosed in the prior art by Hampton, it was not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious discover the optimum workable range of Moniz ‘912 in view Hampton through a process of routine optimization.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).

Claims 1, 3, 4, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hampton.
As to claim 1, Hampton teaches (fig. 2 above) a compressor bleed slot apparatus (see fig. 2 below), comprising: an annular compressor casing A; a stator vane row (38 left) including a plurality of axial-flow (the Hampton compressor is an axial flow compressor; abstract) stator vanes 38 disposed inside the compressor casing; a blade row B of axial-flow (the Hampton compressor is an axial flow compressor; abstract) rotor blades mounted for rotation about a centerline axis (axis of rotation of compressor 12) inside the compressor casing, axially downstream of the stator row; a bleed slot  but does not explicitly teach the outlet of the bleed slot is axially positioned within an axial extent of the blade row.
A rejection based on "design choice" is appropriate where the applicant fails "to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results." In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995). See also In re Rice, 341 F.2d 309, 314 (CCPA 1965). As Rice, minor differences between the prior art and a claimed device may be a matter of design choice absent indications to the contrary, i.e., "[s ]uch changes in design of the various features are no more than obvious variations consistent with the principles known in that art." Rice, 341 F.2d at 314.
Before the effective filing date of the current invention time the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to the select the outlet of the bleed slot to be axially positioned within an axial extent of the blade row because Applicant has not disclosed that the placement of the bleed slot within the axial extent of the blade row provides an advantage, is used for a particular purpose, or solves a stated problem, compared to the placement of the outlet just aft of the axial extent. For example applicant specification states “the outlet could be positioned anywhere within the axial extents of the … blade row or aft of the … blade row”. As discussed above Hampton discloses outlet just aft of the blade row.  Therefore one of ordinary skill would have expected Applicant’s invention to perform equally well with the Hampton outlet just aft of the blade row.
As to claim 11, Hampton discloses (fig. 2 above) a gas turbine engine apparatus (fig. 1), comprising: a compressor 12, a combustor 14, and a turbine 16 arranged in a serial flow relationship, wherein the compressor includes: an annular compressor casing A; a stator row (38 left) including a plurality of stator vanes 38 disposed inside the compressor casing; a blade row B mounted for rotation about a centerline axis (axis of rotation of compressor 12) inside the compressor casing, axially downstream of the stator row; a bleed slot (passage 41 until E) passing through the compressor casing, the bleed slot having an inlet (at 39) and an outlet E and extending along a slot axis (see  but does not explicitly teach the outlet of the bleed slot is axially positioned within an axial extent of the blade row..
A rejection based on "design choice" is appropriate where the applicant fails "to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results." In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995). See also In re Rice, 341 F.2d 309, 314 (CCPA 1965). As per Rice, minor differences between the prior art and a claimed device may be a matter of design choice absent indications to the contrary, i.e., "[s ]uch changes in design of the various features are no more than obvious variations consistent with the principles known in that art." Rice
Before the effective filing date of the current invention time the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to the select the outlet of the bleed slot to be axially positioned within an axial extent of the blade row because Applicant has not disclosed that the placement of the bleed slot within the axial extent of the blade row provides an advantage, is used for a particular purpose, or solves a stated problem, compared to the placement of the outlet just aft of the axial extent. For example applicant specification states “the outlet could be positioned anywhere within the axial extents of the … blade row or aft of the … blade row”. As discussed above Hampton discloses outlet just aft of the blade row.  Therefore one of ordinary skill would have expected Applicant’s invention to perform equally well with the Hampton outlet just aft of the blade row.
As to claims 3 and 13, Hampton teaches the current invention as claimed and discussed above.  Hampton further teaches (fig. 2 above) an extended diffuser (structure downstream of E at G) having divergent walls positioned downstream of the bleed slot.
As to claims 4 and 14, Hampton teaches the current invention as claimed and discussed above.  Hampton further teaches (fig. 2 above) the extended diffuser extend beyond the turning vanes (extended diffuser extends to at least G from outlet of bleed slot at E) by at least about 50% of a chord length (wherein chord length is the length of vane from 39 until D in fig. 2 above) of the turning vanes.
Response to Arguments
Applicant's arguments filed on 01/18/2021 (“Remarks”) have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's 
First it is noted that Applicant did not respond the drawing objection in the non-final office action mailed on 10/19/2020.  Therefore a drawing objection remains in this office action.  
Applicant argues that the “fact that the walls are continuously diverging from each other would necessitate a larger area therebetween which would necessitate a flow area that does not decrease in the downstream direction.”  In response a cross section flow area of the bleed slot depends on the distance d1 between the inboard and outboard walls and also depends on the distance d2 between the turning vanes 94.  For example see annotations below.

    PNG
    media_image1.png
    159
    194
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    486
    363
    media_image2.png
    Greyscale
[AltContent: textbox (inboard wall 86)][AltContent: arrow][AltContent: arrow][AltContent: textbox (examiner interpretation of schematic of a cross section of applicant bleed slot 54 )][AltContent: textbox (d1)][AltContent: textbox (d2)][AltContent: textbox (d1)][AltContent: textbox (d2)][AltContent: roundedrect][AltContent: arrow][AltContent: arrow][AltContent: textbox (Expanded portion of Applicant Fig. 2:)]
The distance between inboard and outboard walls diverge very little.  The distance between vanes 94 appear to actually converge near the annotation d2 above.  
Applicant argues that the examiner focuses on throat.  The discussion about throat was in response to applicant remarks filed on 06/16/2020.  Applicant discusses configuration of struts (Remarks page 6, bottom).  In response there is no implicit or explicit discussion of a flow area.  Therefore the new matter rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741